Citation Nr: 0421818	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  98-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to effective date prior to March 10, 1997 for 
the grant of service connection for post-traumatic stress 
disorder.

2.  Evaluation of post-traumatic stress disorder, rated as 30 
percent disabling prior to September 6, 2002.

3.  Evaluation of post-traumatic stress disorder, rated as 50 
percent disabling from September 6, 2002.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1975 and from May 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection and a 
30 percent rating for post-traumatic stress disorder 
effective from March 10, 1997.  In January 2004, the RO 
assigned post-traumatic stress disorder a 50 percent rating 
effective from September 6, 2002.

A hearing was conducted by the undersigned Veterans Law Judge 
of the Board at the RO in January 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This appeal concerns the effective date for the grant of 
service connection for post-traumatic stress disorder, and 
its evaluation from the claim date to the present.  
Currently, the grant of compensation is effective from March 
10, 1997.  The veteran seeks an earlier effective date and a 
higher rating.  

The Board remanded the case to the RO in March 2000 to obtain 
medical records.  The RO should take additional steps 
concerning this matter.  

The veteran indicated in April 2000 that he began counseling 
with Joan Hearn-Parks, CSW, in May 1995 at the Veterans 
Coalition of the Hudson Valley, a program sponsored by VA.  
Ms. Hearn-Parks sent in letters in July 1996 and April 2000.  
The July 1996 letter states that the Montrose VA hospital 
referred the veteran to the Veterans Coalition in June 1995.  
In the April 2000 letter, Ms. Hearn-Parks indicated that the 
veteran had had weekly psychotherapy sessions for the 
treatment of post-traumatic stress disorder from May 1995 to 
present.  Those treatment reports should be requested.  

During the veteran's August 1998 hearing, he indicated that 
he had been going to the Montrose VA Medical Center from 1991 
and 1995.  Transcript at 21. 

There are Montrose VA hospital treatment records dated in 
1991 contained in the claims folder.  

The RO should obtain any Montrose VA treatment records dating 
from 1992 to present.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should incorporate into the 
claims folder all records of treatment 
provided by Joan Hearn-Parks, CSW, to 
the veteran since 1995.

2.  The RO should incorporate into the 
claims folder all Montrose VA treatment 
records from 1992 to present.  

3.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.  This includes all 
Hudson Valley records.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


